 GILLETTE MOTOR TRANSPORT, INC.471the several States,and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in, and is engaging in, unfairlabor practices,I will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act. In particular, Iwill recommend that, upon request by the Union,negotiations between it and theRespondent be renewed and that the Respondent furnish to the Union such recordinformation and other probative material as will substantiate the Respondent's claimof its inability to pay overtime premium rates and will enable the Union to dis-charge its function as the statutory representative of the employees in the unitherein found appropriate.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CoNCLusIoNs of LAW1.Lodge 1877,InternationalAssociation of Machinists,AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.2.Theaforesaid labor organization at all times material herein has been, andis, the duly designated exclusive bargaining representative of Respondent's employeesfor the purpose of collective bargaining within the meaning of Section 9(a) of theAct in the following appropriate unit:All production and maintenance employees at Respondent'sOdessa,Texas, facility,includingmechanics and their helpers,radiatormen and porters,exclusive of allother employees,partsmen,salesmen,office clerical employees,professional em-ployees, guards, watchmen,and all supervisors as defined in the Act.3.By refusing on October 24 and 26,1961, and at all times thereafter,to bargaincollectively with the Union as the exclusive representative of its employees in saidappropriate unit,the Respondent has engaged in, and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.5.The Respondent has not engaged in unfair labor practices by its conduct onOctober 1,1961,in discontinuing the payment of daily overtime and double time,without the consent of the Union.[Recommendations omitted from publication.]GilletteMotor Transport,Inc.andOffice Employees Interna-tional Union,Local45, AFL-CIO,Petitioner.Case No. 16-RC-2744.June 1, 1962SUPPLEMENTAL DECISION AND ORDER CLARIFYING.CERTIFICATION OF REPRESENTATIVESOn July 19, 1961, following a Board-directed election, the RegionalDirector certified the Petitioner as the collective-bargaining repre-sentative of all office and clerical employees, with certain specifiedexclusions,at the trucking operation of Gillette Motor Transport,Inc.,' hereinafter called Gillette, at Dallas, Texas.Thereafter, on orabout December 1, 1961, the Petitioner filed a motion for clarification,requesting in effect that a group of approximately nine employees beincluded in the appropriate unit, although they are nominally em-'Althoughthis corporation was occasionally referred to in this proceeding as WesternGilletteMotor Transport,Inc., the above is its correct name.137 NLRB No. 58. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of Voss Truck Lines, Inc., hereinafter called Voss.On orabout December 12, 1961, Gillette filed an answer to the motion. OnFebruary 6, 1962, the Board issued an Order remanding the matter tothe Regional Director for the purpose of holding a hearing on theissues raised by the Petitioner's motion and Gillette's response thereto.The hearing was held on February 20, 1962, before Joseph P. Parker,hearing officer.After the close of the hearing, the Employer filed abrief, in which it stated,inter alia,that it took no position with respectto the inclusion of the office and clerical employees of Voss hereinvolved in the unit of office and clerical employees of Gillette at itsDallas operation, for which the Petitioner is certified.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the hearing officer atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Petitioner'smotion, the Respondent's answer and brief, and the entire recordherein, and hereby makes the following findings.In August 1960 Gillette and Voss entered into a contract wherebyGillette agreed to purchase, and Voss agreed to sell, all the capitalstock of the latter corporation.Thereafter, Gillette applied to theInterstate Commerce Commission, hereinafter called the ICC, forpermission to complete the purchase and in September 1960, by orderof the ICC, was granted temporary management control of the Vossoperation.Thereafter, in a proceeding before the Interstate Com-merce Commission it was recommended to the Commission that therequested purchase be approved.However, one of the original Pro-testants filed an exception to the recommendation and considerationthereof is now pending before the Commission.Pending final disposition of the proceedings before the ICC, Voss,by order of the Commission must be, and is, maintained as a separatecorporation, with a general office and its own separate records, books,and accounts.Further, its earnings during the period are kept segre-gated from those of Gillette.However, with respect to the office andclerical employees involved in this proceeding there has been a mergerof operations.Thus, in late 1960, the Voss operation was moved fromOklahoma City, Oklahoma, to Dallas, Texas, and since that time all theemployees whose unit placement is here questioned have workedtogether with Gillette employees at that Company's Dallas operation.The employees in both the Voss and Gillette groups perform officeand clerical duties.And though they appear on separate payrolls andhave separate seniority, they have the same classifications, performsimilar work duties for both companies, have the same wage rates,work under the same immediate supervision, and have the same work- THE GENERAL TIRE OF MIAMI BEACH, INC., ETC.473ing conditions and employee benefits.There have been at least twotransfers between the groups, both involving the same employee.It is evident from the foregoing that the Voss employees not onlyfall into the classifications already included within the appropriateunit but work within, and are an integral part of, such unit. Further-more, as a result of the operational integration of the Voss office oper-ations with those of Gillette, it is clear that, under the existing cir-cumstances,,Gillette is an employer of the Voss employees whose unitplacement is in dispute.Consequently, we shall in view of the aboveconsiderations include the Voss employees in the unit.We shall, how-ever, make provision for the contingency that the Commission doesnot approve this purchase, in which case complete control of all Vossoperations shall revert to that company and its central office may bereturned to Oklahoma City.Accordingly, in the event the Commis-sion disapproves the purchase, the Voss employees who are to leaveGillette's operations and return to their former status under Vossshall no longer be part of the certified unit.ORDERIT IS HEREBY ORDERED that the certification issued in this proceedingto Office Employees Internation Union, Local 45, AFL-CIO, be, andit hereby is, clarified, subject to the condition set forth above, to includeoffice and clerical employees of Voss Truck Lines, Inc., at GilletteMotor Transport, Inc., Dallas, Texas, operation.The General Tire of Miami Beach,Inc.;The General Tire ofMiami, Inc.; M.O'Neil PropertiesandInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Local320.Cases Nos. 12-CA-14541-1,12-CA-1454-2,and 12-CA-1454-3. June 4, 1962DECISION AND ORDEROn February 16, 1961, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondents filed exceptions to theIntermediate Report and a supporting brief.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-1 The Respondents filed a request for oral argument.However, asthe record,excep-tions, and briefs adequatelyset forththe issues and positionsof the parties,the requestfor oral argument is denied.137 NLRB No. 55.